Citation Nr: 1428437	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for a left total knee arthroplasty (TKA), associated with postoperative residuals of osteochondritis dessicans, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on peacetime active duty in the United States Army from April 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, inter alia, awarded the Veteran a 100 percent evaluation for a left TKA (associated with service-connected postoperative residuals of osteochondritis dessicans, left knee) from August 10, 2009 to September 30, 2010, with a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5055 taking effect thereafter from October 1, 2010.    

In June 2013, the Veteran, accompanied by his representative, appeared at a hearing before a Decision Review Officer (DRO).  Thereafter, he and his representative appeared for a videoconference hearing before the Board, which was presided over by the undersigned Acting Veterans Law Judge.  Transcripts of both these hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.

 
REMAND

VA medical records show that the Veteran underwent a left TKA on August 10, 2009.  Thereafter, the report of a VA examination dated March 2011 shows that he was limited in his left knee extension to only 26 degrees following repetitive motion testing.  However, a subsequent VA medical examination conducted in June 2013 shows that he could fully extend his left knee to zero degrees.  At his April 2014 Board hearing, the Veteran affirmed that during the June 2013 VA examination, he had to "force [his left knee] past a certain point to straighten [his] leg out or bend it."  As the prior examination of March 2011 shows significantly less range of left knee extension than that which was shown in June 2013, and as the Veteran is competent to provide testimony describing his subjectively perceived symptoms, his oral testimony indicates that the objective findings obtained at the June 2013 examination, regarding his range of left knee extension, were inaccurate presentations of his actual range of motion, as the applicable rating schedule recognizes pain, weakness, and fatigue as limiting factors for assessing range of joint motion.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran further testified that his left knee symptoms have worsened since the June 2013 examination.  As such, he requested at his hearing that he be provided with a new VA compensation examination to reassess the severity of his service-connected left TKA.

The Board notes at this juncture that 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013), provides for the assignment of at least a 30 percent evaluation for residuals of a TKA, but that it also allows rating the TKA residuals based on limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Diagnostic Code 5261 provides for the assignment of a 40 percent evaluation when there is clinical demonstration of limitation of extension to 30 degrees.  As the March 2011 VA examination shows that the Veteran's limitation of extension in degrees was almost to the point that would warrant the assignment of a rating above the current 30 percent evaluation, and as the Veteran has plausibly indicated that his range of left knee extension presented on subsequent examination in June 2013 was not an accurate representation of the actual state of impairment produced by his left TKA, and that his left knee impairment has increased in severity since then, the Board will allow his request for a new VA medical examination of the orthopedic disability at issue.



Accordingly, the case is REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, which treated the Veteran's left knee since June 2013 (the date of the most current medical examination of his left knee). After obtaining the appropriate releases, those records not already associated with the evidence should be obtained for inclusion in the evidence.  All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review. 

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to ascertain the current nature and extent of the severity of his service-connected left knee disability.  Any indicated diagnostic tests and studies must be accomplished.  The examining clinician must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examining clinician should also discuss the clinical significance of any medical records obtained relating to the Veteran's treatment for his left knee.  

Any indicated diagnostic tests and studies must be accomplished.  In addition, 

(a)  All pertinent symptomatology and findings must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension, and the examination report should include discussion as to whether left knee pain, weakness, or joint fatigue are limiting factors.  

Specifically, the examining clinician should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b)  The examining clinician must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c)  The examining clinician should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.

(d)  The examining clinician should present an objective assessment of the impact of the Veteran's service-connected left knee disability on his capacity to obtain and maintain gainful employment in the context of his educational level, employment history, and vocational background.

The examiner clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After ensuring compliance with the instructions above, readjudicate the Veteran's claim of entitlement to an increased evaluation for a left TKA (associated with service-connected postoperative residuals of osteochondritis dessicans, left knee), to include consideration of all applicable diagnostic codes.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

